

116 HR 2092 IH: Protecting Communities from Hydrogen Cyanide Act of 2019
U.S. House of Representatives
2019-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2092IN THE HOUSE OF REPRESENTATIVESApril 4, 2019Ms. DeGette introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Administrator of the Environmental Protection Agency to set a health-protective
			 numerical emission limitation for hydrogen cyanide under section 112 of
			 the Clean Air Act (42 U.S.C. 7412), and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Communities from Hydrogen Cyanide Act of 2019. 2.Protecting public health from hydrogen cyanide pollutionSection 112(n) of the Clean Air Act (42 U.S.C. 7412(n)) is amended by adding at the end the following:
			
				(8)Hydrogen cyanide
 (A)Numerical emission limitationThe Administrator shall, by regulation— (i)set a numerical emission limitation for hydrogen cyanide from petroleum refineries; and
 (ii)require— (I)real-time fenceline air monitoring of emissions of hydrogen cyanide at each petroleum refinery and real-time online public reporting of such monitoring;
 (II)a community release alert system for residents exposed to emissions of hydrogen cyanide from a petroleum refinery; and
 (III)regular electronic reporting to the Administrator of all monitoring data related to emissions of hydrogen cyanide from each petroleum refinery.
 (B)RequirementsIn setting a numerical emission limitation under subparagraph (A), the Administrator shall— (i)require the maximum degree of reduction in emissions that the Administrator determines is achievable, in accordance with subsection (d);
 (ii)ensure an ample margin of safety to protect public health and prevent an adverse environmental effect;
 (iii)prevent adverse cumulative effects to fetal health, children’s health, and the health of vulnerable subpopulations;
 (iv)consider the effects and risks of exposure to hydrogen cyanide from multiple sources and in combination with exposure to other pollutants; and
 (v)consider the best available science, including as provided by the National Academy of Sciences. (C)Regulation (i)Initial regulation (I)DeadlineThe Administrator shall promulgate the initial regulation required under subparagraph (A) not later than 2 years after the date of enactment of this paragraph.
 (II)Compliance dateThe compliance date for the initial regulation required under subparagraph (A) shall be not later than 3 years after the date of enactment of this paragraph.
 (ii)Public hearingsBefore finalizing a regulation (or revision thereof) required under subparagraph (A), the Administrator shall hold at least 2 public hearings in communities exposed to air pollution from petroleum refineries.
 (D)Savings clauseNothing in this paragraph shall be interpreted to preclude or deny the right of the Administrator or any State or political subdivision thereof to adopt or enforce emission standards, monitoring, or other requirements that are more stringent than the requirements herein.
					.
		